Citation Nr: 1721959	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-34 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Karl Kazmierczk, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  

In July 2014, he testified at the RO before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  The claim was previously remanded in January 2015.


FINDINGS OF FACT

1.  The Veteran experienced and witnessed events that involved actual or threatened death or serious injury. 

2.  The Veteran has been diagnosed with PTSD attributable to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2016) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his PTSD is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Nevertheless, the Veteran reported that, while stationed at an Air Force base in 1977, he was a first responder at an airplane crash site.  He has reported that he tagged body parts, smelled burning flesh, and arrived at the scene while ammunition was still exploding.  He reports having nightmares and flashbacks of this incident since service.  

A July 2008 email from a VA employee indicates that VA was seeking to confirm the airplane crash in July 1977.  A response received in September 2008, indicated that the Veteran's presence on base at the time of the plane crash was "confirmed" in service personnel records.  An August 1977 mishap report confirms that a plane crashed occurred in July 1977 and two pilots received fatal injuries on ground impact. 

The evidence includes a September 2008 VA examination where the Veteran was diagnosed with PTSD and depression; however, the examiner opined that these disorders were not related to service because the Veteran did not "hear the crash or see the crash."  Further, the examiner noted that the Veteran was not personally endangered by the crash in any way and it was unlikely that this event related to or caused his PTSD.  

The Board finds the September 2008 VA medical opinion to be of little probative value.  The Board noes that service connection for PTSD does not necessarily require experiencing the initial traumatic experience.  In other words, the examiner did not explain why cleaning up a crash site, especially where two fatalities had occurred, would not result in a stressor adequate to support a diagnosis of PTSD.

In a February 2010 statement from Dr. E. M. C., a treating VA psychologist found that the Veteran's PTSD was related to a non-combat situation, but offered little more than it was due to the aftermath of an airplane crash.  As such, this evidence is also of little probative value.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in July 2016.  The examiner diagnosed the Veteran with PTSD pursuant to the DSM-5 criteria.  Further, the examiner indicated that the Veteran's stressor (working at a site after a plane crash) was adequate to support a diagnosis of PTSD.  The examiner opined that the Veteran's PTSD was at least as likely as not related to his surveying of the plane crash site during service.  This evidence weighs strongly in support of the claim.

Upon review of all the evidence of record, at a minimum, the evidence is in equipoise as to whether the Veteran has a current diagnosis of PTSD related to service.  The in-service stressor is corroborated as a report confirms the airplane crash.  Further, VA has confirmed that the Veteran was present at the air base at the time of the crash.  He has also credibly reported that he worked on the clean-up site of the plane crash.  He has also been diagnosed with PTSD in accordance with DSM-5 (as confirmed in the July 2016 VA examination report).  Additionally, a nexus has been established between his in-service stressors and his PTSD diagnosis (established by the July 2016 VA examiner).  Accordingly, and resolving reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


